        Case 1:20-cv-04844-NGG-CLP Document 13 Filed 10/09/20 Page 1 of 1 PageID #: 205


UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK             J--                                                                             CIVIL ACTION NO.: 1:20-CV
ROMAN CATHOLIC DIOCESE OF BROOKLYN, NEW YORK
                                                                                                                         -4844-NGG-CLP

                                                                                                       Plaintiff
                                           vs
GOVERNOR ANDREW M. CUOMO in his official capacity,


                                                                                                   Defendant
                         --------
                               AFFIDAVIT OF                                         SERVICE

State of New York }
County of New York } ss.:

The undersigned, being duly sworn, deposes and says:

Deponent is not a party herein, is over 18 years of age and resides in Sunnyside. New York

That on 10/09/2020 at 2:01 PM a t 28 Liberty Street, 16th Floor, New York, NY 10005

deponent served a(n} Summons in a Civil Action, Complaint, Civil Cover Sheet, [Proposed] Order to Show Causo for a
Preliminary Injunction and Temporary Restraining Order, Memorandum of Law in Support of Plaintiffs Application for
a Temporary Restraining Order and Preliminary Injunction, Declaration of Bishop Raymond F. Chappetto in Support
of Plaintiff's Application for a Temporary Restraining Order and Preliminary Injunction with Exhibit A, Declaration of
Joseph J. Esposito in Support of Plaintiff's Application for a Temporary Restraining Order and Preliminary Injunction
with Exhibit A, Declaration of Randy M. Mastro in Support of the Roman Catholic Diocese of Brooklyn's Application
by Order to Show Cause for Emergency Relief with Exhibits 1-10, Notice of Appearance of Lee R. Crain, Notice of
Appearance of Aklva Shapiro, Notice of Appearance of William J. Moccia, and Civil Docket for Case#: 1 :20-cv-04844-
NGG-CLP
on Andrew M. Cuomo, Gorvernor of the State of New York, c/o Attorney General for the State of New York, accepted by
 Jasmine Hughes ,

 deponent knew the person so served to be a person authori,:ed to accept service.

 Descriotion o f Person Served·
 Gender: Female
 Skin: Black
 Hair: Brow n
 Age: 22 - 35 Yrs.
 Height: 5' 9" - 6' O"
 Weight:Over 200 Lbs.
 Other:




  Sworn to before me this
  9th day of October, 2020

    ~~             --Ld.2aLQ../                                                                                                  Dt ong Jiang,_....,.._
              NOTARYPUSU C
                HE YlVVENG
                                    5                                                                                       ~        N~20800
      NOTARY PUBllC STATE OF NEW YORK
           KIN()$ COUNTY COUNTY
              LIC. # OI W.&178606
            COMM EXP. 1213/202~
                                        SeNing By lt\'il".ii, Inc. t 233 8U>-;KIW3Y, Sui~c 2.201 I NW/ York, NY •,0279
                                            New Yori< Ctty Dept of Cons\Jl'l'W!r Affairs Uoonoo No. 0761160
